  Case 2:19-cv-00640-DAK Document 12 Filed 09/29/20 PageID.170 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


OZWALD BALFOUR,

               Petitioner,                                   MEMORANDUM DECISION
                                                                 AND ORDER
                      v.
                                                                Case No. 2:19CV640DAK
A. SHANE NELSON,,
                                                                 Judge Dale A. Kimball
               Respondent.




       This matter is before the court on Petitioner Ozwald Balfour’s Motion for Clarification of

Court Docket [ECF No. 10]. Petitioner seeks clarification as to whether the court has combined

Petitioner’s two petitions that he submitted on September 9, 2019, and November 18, 2019. The

court docketed the second petition as an Amended Petition. Petitioner, however, states that he

alleges separate claims in each of the petitions.

       To the extent that Petitioner’s request could be construed to be asking that the court open

a separate action for each petition, the court will not do so. Petitioner brings his petitions against

the same Respondent and the claims appear to relate to the same underlying state court case.

Thus all of Petitioner’s claims should be in one action.

       To the extent that Petitioner merely wants the court to clarify that it will consider the

claims in each petition, the court will do so. However, the court has not and cannot merge the

two petitions which are docketed as two separate docket entries. The best way to ensure that all

the claims in both the petitions are considered is for Petitioner to file an actual Amended Petition
  Case 2:19-cv-00640-DAK Document 12 Filed 09/29/20 PageID.171 Page 2 of 2




that includes all of his claims in one document. The court requires Petitioner to file an actual

Amended Petition that includes all of his claims within thirty (30) days of the date of his receipt

of this Order.

       Accordingly, Petitioner’s motion for clarification [ECF No. 10] is GRANTED IN PART

AND DENIED IN PART.

       DATED this 29th day of September, 2020.

                                              BY THE COURT:




                                              DALE A. KIMBALL
                                              United States District Judge
